 R. J. E. LEASING CORP.R. J. E. Leasing Corp. and Richard Gaughran andLocal 814, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, Party in Interest. Case 22-CA-9875June 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn December 18, 1981, Administrative LawJudge Winifred D. Morio issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe Party in Interest each filed exceptions and asupporting brief; and the General Counsel filedcross-exceptions and a brief in reply to the excep-tions of Respondent and the Party in Interest.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt her recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, R. J. E. Leas-ing Corp., Malverne, New York, its officers,agents, successors, and assigns, shall take the actionThe Party in Interest also filed a request for oral argument. Wehereby deny this request as the record, the exceptions, and the briefs ade-quately present the issues and positions of the parties.2 Respondent and the Party in Interest have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing her findings.3 In her remedy and recommended Order, the Administrative LawJudge found that Respondent should be required to reimburse all presentand former employees for all initiation fees, dues, assessments, or anyother moneys which may have been paid in favor of Local 814, the Partyin Interest. In adopting the Administrative Law Judge's Decision, wenote that she found, and we agree, that prior to the existence of Respond-ent's Liberty Park facility, and before any employees were hired to workthere, Respondent entered into an unlawful pre-hire contract which con-tained a union-security provision, and which was subsequently applied tothe Liberty Park employees In these circumstances, we agree with theAdministrative Law Judge that an appropriate remedy and Order mustinclude the reimbursement provisions set forth in her Decision.We note that the hearing was held in 1981, rather than 1980 as the Ad-ministrative Law Judge inadvertently stated.We will amend the notice to employees to accurately reflect the ad-dress and telephone number of the Regional Office.262 NLRB No. 49set forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.August 30, 1982ORDER GRANTING MOTION ANDMODIFYING DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn June 22, 1982, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding. Thereafter, on July 13, 1982,Respondent R. J. E. Leasing Corp. filed a Motionfor Reconsideration and/or Clarification of theBoard's Order. By its motion, Respondent seeksclarification of the remedial portion of the Admin-istrative Law Judge's Decision, as adopted by theBoard. Thus, in the Remedy and in paragraph l(c)of the Order, the Administrative Law Judge pro-vided that Respondent shall cease giving effect toits contract with Local 814 "provided, however,that nothing in this Order shall authorize or requirethe withdrawal or elimination of any wage increaseor other benefits ...which may have been estab-lished pursuant to" that agreement. Respondentwas further order to post a notice to employes,stating in relevant part, "We will not alter anywage increases or any other benefits put into effectas the result of' the contract. Respondent contendsthat these provisions in the Remedy, Order, andnotice go beyond the traditional and appropriateremedy for violations of Section 8(a)(2), in which arespondent employer, while not required to with-draw wage increases or other benefits establishedpursuant to the invalid contract, is not forbidden tomake such changes. 1No objection to the motion having been re-ceived, and the Board having duly considered thematter,It is hereby ordered that Respondent's motionbe, and it hereby is, granted.IT IS FURTHER ORDERED that the Decision andOrder in this case be, and it hereby is, modified asfollows:1. Strike from The Remedy section of the Ad-ministrative Law Judge's Decision the words "au-thorize or" appearing in the sentence "However,nothing in this Order shall authorize or require thewithdrawal or elimination of any wage increases orother benefits, terms and conditions of employmentAlthough neither Respondent nor any other party raised this issue inexceptions to the Administrative Law Judge's Decision, matters ofremedy are traditionally within the Board's province, and may be ad-dressed by the Board sua sponte.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich may have established pursuant to such anagreement."2. Substitute the following for paragraph l(c) ofthe Administrative Law Judge's recommendedOrder:"(c) Giving effect to its collective-bargainingcontract with said Local 814 or any renewal, ex-tension, or modification thereof; provided, howev-er, that nothing contained herein shall be construedas requiring Respondent to abandon or vary anywage, hour, seniority, or other substantive terms ofemployment which it may have established in theperformance of said contract."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or contribute support toLocal 814, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America.WE WILL NOT give effect to our collective-bargaining agreement with Local 814 or toany extension, renewal, or modification there-of; provided, however, that we are not re-quired to abandon or vary any wage, hour, se-niority, or other substantive terms of employ-ment which we may have established in theperformance of said contract.WE WILL NOT encourage membership inLocal 814 by requiring employees to join thatorganization as a condition of obtaining or re-taining employment with us.WE WILL NOT recognize, negotiate, or enterinto any new agreement with Local 814 unlessand until that Union has been certified as therepresentative of our employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in Section7 of the Act.WE WILL withdraw and withhold all recog-nition from Local 814, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the collective-bargaining representative of our employees,unless and until said labor organization hasbeen certified by the National Labor RelationsBoard.WE WILL reimburse all employees, formerand present, for any dues and other moneysunlawfully exacted from them under our con-tracts with Local 814, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America.DECISIONSTATEMENT OF THE CASEWINIFRED D. MoRIO, Administrative Law Judge: Thiscase was heard before me on January 19 and April 27-29, 1980, in Newark, New Jersey, pursuant to a com-plaint and notice of hearing which was issued on May21, 1980, by the Regional Director for Region 22.1 Thecomplaint was based on charges filed by Richard Gaugh-ran, an individual, on March 30, 1980, in Case 2-CA-9875 against R.J.E. Leasing Corporation (herein calledRespondent)." In substance, the complaint alleges thatRespondent granted recognition to and maintained andenforced a collective-bargaining agreement with Local814, notwithstanding that Local 814 did not represent anuncoerced majority of Respondent's warehouse employ-ees at the time recognition was granted and the collec-tive-bargaining agreement was executed. The complaintfurther alleges that the aforesaid agreement contains aunion-security provision which provides that employees,as a condition of enployment, shall become and remainmembers in good standing of Local 814 and pay duesand initiation fees to it. In addition the complaint allegesthat Respondent, by its supervisors, rendered aid and as-sistance to Local 814 by urging its employees to signunion membership application cards for Local 814 anddues-check off authorizations; by collecting Local 814initiation fees from its employees at the time of the em-ployees' initial hire; by deducting Local 814 dues fromits employees' pay prior to the completion of the statu-tory 30-day grace period during which no dues wereowed; and by collecting Local 814 initiation fees on thework floor during worktime. The complaint alleges thatthe above conduct violated Section 8(a)(1) and (2) of theAct. The answer filed by Respondent denies the commis-sion of the above-stated conduct.During the hearing counsel for the General Counselmoved to amend the complaint to allege an additionaltheory under Section 8(a)(1) and (2) of the Act, in thatRespondent recognized Local 814 as the collective-bar-gaining representative for certain of its employees andmaintained and enforced a collective-bargaining agree-ment with Local 814 for these employees notwithstand-ing that at the time it engaged in such conduct Respond-ent did not employ a representative segment of its ulti-mate employee complements The motion to amend wasgranted over the objections of both Respondent andLocal 814. The objections were renewed in the briefsfiled by Respondent and Local 814. I find the objectionsto be without merit. It is clear that the complaint, asI Local 814, International Brotherhood of Teamsters, Chauffeurs, War-ehouenmen and Helpers of America (herein Local 814 or the Union), waslisted as a party in interest.·The charge, as filed, alleges violations of Sec. 8(aXI), (2), and (3) ofthe Act. The 8(aXI) and (3) charge was withdrawn.8 The General Counsel contended that the complaint was amendedafter an examination of certain records not available prior to the hearingand which were secured by subpoena enforcement in a Federal court.374 R. J. E. LEASING CORP.issued, initially attacked the recognition accorded toLocal 814 and the collective-bargaining agreement en-tered into by Respondent with it. Thus, Respondent wasaware throughout that the recognition it accorded toLocal 814 and the collective-bargaining agreement it en-tered into with it were under attack. The fact that Re-spondent was not made aware of the additional theoryuntil the hearing was due to its conduct and that ofLocal 814 in refusing to supply requested records. It wastheir decision not to disclose the records until forced todo so by the subpoena enforcement proceedings. Re-spondent and Local 814 cannot now complain that theyhave been prejudiced by their own actions. Furthermore,the parties were offered the opportunity for additionaltime to prepare their position on this theory and theyopted not to seek it. Finally the matter has been fully liti-gated and briefed. In these circumstances, I do not con-sider that I am precluded from considering this alterna-tive theory.4All the parties were given a full opportunity to partici-pate in the proceeding, to introduce all relevant evi-dence, to cross-examine witnesses, to argue orally, and tofile briefs. Briefs were filed by all parties.Upon the entire record in this case, my observation ofthe witnesses, and after due consideration, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONR.J.E. Leasing Corp. has maintained its principaloffice and place of business at 41 Horton Street, Mal-verne, New York, and has maintained various ware-houses in the States of New York and New Jersey, in-cluding warehouses at 20 Statute of Liberty Drive,Jersey City, New Jersey, herein called the Liberty Parkfacility, and 59 Hook Road, Bayonne, New Jersey,herein called the Bayonne facility, where it is and hasbeen engaged in providing and performing transportationand related services. In the course and conduct of its op-erations, Respondent, during the preceding 12 months,said operations being representative of its operations atall times material herein, transported clothing and othergoods and materials valued in excess of S50,000 of whichgoods and materials valued in excess of $50,000 weretransported, pursuant to an arrangement it had with var-ious customers including Gimbel Brothers, to its variouswarehouses in interstate commerce directly from Statesof the United States other than the State New York. Theparties admit and I find that Respondent is, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe parties admit and I find that Local 814 is a labororganization within the meaning of Section 2(5) of theAct.Meilman Food Industries Inc, 234 NLRB 698 (1978); AlexanderDawson. Inc. d/b/a Alexander's Restaurant and Lounge. 228 NLRB 290(1977).III. THE ALLEGED UNFAIR LABOP PRACTICESA. BackgroundAccording to Vincent Bracco, president of Local 814,the Union had contracts with Joseph Eletto TransferCompany (herein called Eletto) and Venetia Trucking(herein called Venetia) dating back several years.5Thepresident of these companies is Joseph Eletto who, it ap-pears, is also the principal officer of Respondent R.J.E.Eletto did not testify. Richard Funk, a general managerfor the Eletto Company, testified that Respondent is asubsidiary of Eletto and although he did not know thedetails of its formation, he knew that Respondent com-menced its operations at its Bayonne facility about No-vember 1979 and began at the Liberty Park locationabout December 17, 1979.6 The record establishes thatRespondent and Local 814 executed a recognition agree-ment for the Bayonne facility on December 5, 1979, andexecuted a collective-bargaining agreement for that loca-tion sometime in December 1979.' The legality of therecognition agreement and the collective-bargainingagreement for the Bayonne facility is not an issue in thiscase. 8B. The Events Prior to January 11For some years prior to December 1979, according tothe undisputed testimony, a trucking and warehousingfirm called Nelson Intermodel (herein called Nelson) oc-cupied the premises at the Liberty Park facility and con-ducted warehousing and trucking operations at that fa-cility for its customer, Gimbel's. However, Gimbel's, ap-parently dissatisfied with Nelson, terminated its businessrelations, with Nelson, effective about the end of Decem-ber 1979. Gimbel's entered into an agreement with Re-spondent to provide distribution and trucking servicesfor it at the Liberty Park facility. According to Funk,actual operations by Respondent at this location did notstart until December 17, 1979, although some preliminaryoperations began about December 8, 1979. There is someconfusing testimony on the issue of the employees en-gaged in these preliminary operations. However, an anal-ysis of the testimony by Funk and the exhibits offered byLocal 814 establishes that five new employees werehired for the Liberty Park facility and six employees al-ready on the Bayonne payroll were assigned for over-time work to assist in the startup operations. Funk, in re-sponse to an inquiry by counsel for Local 814, identifiedthe employees listed on Local 814's Exhibit I as thosewho were hired for the Liberty Park facility.9Funk fur-Respondent's counsel refers to Eletto as set forth above although thename appears in the transcnpt at times as Alito.6 Funk, at the times material herein, was on the payroll of the ElettoCompany but acted in the capacity of general manager for that companyand for Respondent R.J.E. at both the Bayonne and the Liberty Parkfacilities.I G.C. Exhs. 7 and 8. The collective-barguaning agreement, on the faceof it, contains effective date of July 1979 ana a termination date of July1982. This will be discussed below.s There is no evidence that a charge was filed in connection with thislocation.Funk's testimonial:Continued375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDther testified that these five individuals were hired be-tween the period of Monday through Friday, December14, 1979, and were told specifically that they were hiredfor the Liberty Park facility, although they actuallyworked at the Bayonne facility due to the constructionwork being done at Liberty Park.10An examination ofthis exhibit establishes that Mark McGee, Paul Staver,and Gene Kreig were hired on December 12, 1979, forthe Liberty Park facility and Charles Carucci and JamesMcGrath were hired on December 14, 1979, for that lo-cation. Funk identified the six individuals who were onthe Bayonne payroll and who were brought, on a tem-poray basis, to the Liberty Park facility by examiningLocal 814's Exhibit 2. This exhibit contains a column"B," which column designates overtime. According toFunk he determined which were the six individuals ontemporary assignment from the Bayonne location bychecking column "B" and noting which employees hadeither 8 or 10 hours marked next to their name in theovertime column. The exhibit discloses that the six indi-viduals were Martin McMahon, Michael Vilardo, Ray-mond Wilslon. Robert Harvin, Donald Sharp, and JosephSerpe. ll us accotrding to Funk, who was the onlyperson who testified with knowledge about the employ-ees utilized in the preliminary operations, as of Decem-ber 14, 1979, Respondent had hired five new employeesfor its Liberty Park facility and had assigned, on a tem-porary basis, six of its Bayonne employees to that loca-tion.On December 14, 1979, an agreement was entered intobetween Respondent and Local 814."1 The agreement,on its face, refers to Liberty Park. However, VincentBracco testified that this document was entered intosolely to protect those Bayonne employees who weretransferred to work on a temporary basis at LibertyPark. He stated, "people from Bayonne were going towork at Liberty Park, another facility and it was thepeople from Bayonne and I felt that Mr. Aleto wasCounsel: I show you Union's Exhibit I. Would you describe whatthese individuals were hired for.Funk: So we hired these five people, set them up in Bayonne in abig room like this, tying thousands of knots for Liberty Park.Judge: When did you hire these people?Funk: We hired them Monday through Friday, the period endingDecember 14.Judge: Of December?Funk: Correct, of '79.Judge: And they were then put on the Liberty Park payroll orwere they put on the Bayonne payroll?It was the first time that, I guess, we kept these names and I cansee by looking at this sheet they were separate, so it was like weestablished a Liberty Park sheet, shall we say. But they were paidover in the Bayonne facility.Judge: Mr. Funk were the people told when they were hired thatthey were working at Liberty Park?Funk: These five people.Judge: The five people you hired?Funk: Yes.Judge: For Liberty Park?Funk: Yes, absolutely.li Funk testified that the renovation work being done at Liberty Parkwas extensive and that the newly hired employes could not work therebecause of the condition of the premises.II G.C. Exh. 6.trying to avoid the contract that we had entered into."At another point Bracco stated:Well I was a little upset that I felt he was trying torun away from us and open another facility after Ihad gotten the stipulation and a contract for Bay-onne, that he was putting our people there and Ithought he was going to bypass the Bayonne facili-ty and go into Liberty Park and I demanded to pro-tect those people with the Bayonne contract andthat he should exercise the contract at Bayonne forthem [sic] people that he was employing from Bay-onne to Liberty Park.The gist of these statements is that the purpose of theagreement of December 14, 1979, was to ensure that theBayonne contract would be applied to Bayonne employ-ees even though they were working at the Liberty Parkfacility. Bracco did not claim to have secured authoriza-tion cards from any of the newly hired employees, butrested his authority to execute the December 14 agree-ment on his representative status at Bayonne. An exami-nation of the document establishes that it contains lan-guage usually identified with a recognition agreement.Thus the document, which refers solely to the LibertyPark facility, states that Respondent had examined au-thorization cards presented by Local 814, was satisfiedthat Local 814 represented its employees at LibertyPark, and recognized Local 814 as the collective-bargain-ing representative of its employees. It is identical to thelanguage contained in the document which both Re-spondent and Local 814 admit is a recognition agreementexecuted on December 5 for the Bayonne facility.12Inaddition, although he subsequently changed his testimo-ny, Funk testified that Joseph Eletto told him sometimein mid-December that he had recognized Local 814.l3At the time the document in question was executed theRespondent, as noted, had hired only five employees forthat location. It appears that of the five employeesMcGrath and Carucci signed authorization cards forLocal 814 on December 14, Staver and Kreig signed au-thorization cards on December 17, and McGee had initi-ation fees deducted on December 17.14 It also appearsthat at this point five of the six Bayonne employees whowere transferred on a temporary basis to the LibertyPark facility had signed cards for the Bayonne facility onDecember 4. 1, Local 814 therefore had secured authori-zation cards from two of the five employees hired eitheron or prior to December 14 for the Liberty Park facilityand had in its possession five authorization cards fromthe Bayonne employees, which cards were obtained inconnection with the collective-bargaining agreement ineffect at the Bayonne facility. Respondent and Local 814is G.C. Exh. 7.13 Funk stated subsequently that it was mid-January when Eletto toldhim that he had granted recognition to Local 814.14 G.C. Exh. 19.I' G.C. Exh. 19. According to this exhibit McMaho,n. Vilardo, Wilson,Sharp, and Serpe all signed authorization cards on December 4. 1979.The exhibit does not disclose the name of Robert Harvin. The exhibitlists three Vilardos but only one Michael Vilardo and two Wilsons butonly one Raymond Wilson. It is Michael Vilardo and Raymond Wilsonwho appear on Local 814's Exh. 2376 R. J. E. LEASING CORP.contend that the letters "RJF" at the top of the Union'sExhibit I indicate that it is the payroll for the LibertyPark facility. An examination of that exhibit, which isthe payroll record for the period ending December 14,lists only the five newly hired employees. An examina-tion of the payroll records for December 21 and 28, 1979also reveals the letters "RJF" at the top of the exhibit.These payroll records list the names of the five newlyhired employees but they do not contain the names ofany of the six temporarily transferred employees. Thepayroll record for Liberty Park contains a total of 35names of people hired for that facility in the weekending December 21, 1979, and a total of 98 names forpeople hired for that facility for the week ending De-cember 29, 1979.The parties were in disagreement concerning the useof the words "department" and "classifications." Thecollective-bargaining agreements alleged to be for theLiberty Park facility list seven classifications. '6Respond-ent, however, apparently divided its work force intosome 16 departments, of which the employees in only 12departments are included in the collective-bargainingagreements.17 According to Funk, an employee in thecontract classification of warehouseman would be in de-partment "1000"; in the contract classification of mainte-nance man would be in department "D"; in the contractclassification of packer-marker would be in department"7000"; in the contract classification of order-checkerwould be in department "300"; in the contract classifica-tion of platform-loader and receiving man would be indepartment "1000"; and in the contract classification ofdock supervisor would be department "8000." Therecord does not reveal what would be the departmentfor the contract classification of packing and mailing su-pervisor apparently because there was no one in that po-sition in either December 1979 or June 1980. An exami-nation of the payroll of December 21 reveals that all fiveemployees hired in the week ending December 14 forLiberty Park were in department "1000," which meansthat they were either in the contract classification ofwarehouseman or the contract classification of platformloader or that there could have been employees in bothclassifications.'6Thus, it appears that on December 14Respondent had employees in either I or 2 of the 7 con-tract classifications and apparently in only I of its 12 de-partments. In the weeks of December 21 and December29 Respondent had employees in 3 or 4 of the contractclassifications and in 7 of its 12 departments. By June1980, Respondent had employees in 6 of the 7 contractclassifications and in 11 of its 12 departments.C. The Testimony of Richard GaughranRichard Gaughran, previously employed by Nelson,testified that he sought employment with Respondent int6 These classifications are warehouseman, maintenance man, packer-marker, order-checker, platform loader and receiving man, packing andmailing supervisor, and dock supervisor.I" O.C. Exh. 18. The return to vendor employees, general office cleni-cal employees, payroll department employees, and PBX employees arenot covered by the contract.i" Funk did at one point testify that there were no warehousemenhired in December 1979.December. According to Gaughran, based on a recom-mendation of a Jack Hill, he met with Funk on Decem-ber 19, 1979.'9At that meeting Funk gave him a workhistory form to complete and made an appointment tomeet with him at the Bayonne facility on December 21.When he arrived at the meeting, in addition to Funk hemet with Jim Vaughan, an assistant to Funk, and CharlesAgar, a Local 814 business representative. Funk,Vaughan, and Agar did not testify about this meeting.Gaughran testified that Funk told him he had the chanceto join Local 814 for $S10 instead of $200, questioned himas to whether he had the $10, and then handed him aLocal 814 card to complete.20When he completed thecard Funk told him Local 814 would be his local and hewas to start work on December 26. Gaughran testifiedthat at least one other employee was interviewed in thesame fashion. According to Gaughran at that point inlate December there were about 8 employees in hissection and a total of 90 employees working at the Liber-ty Park facility.Gaughran further testified that on January 3, 1980, hewas paged over a public address system at the LibertyPark facility and told to report to the office. When hearrived at the office Jim Vaughan handed him a receiptfor Local 814 initiation fees.2' Gaughran testified that heheard other employees similarly paged to the office onJanuary 3, 1980, although he could name only a HowardOlsen. Gaughran was paged again in late January overthe public address system and told to report to the office.When he arrived at the office Vaughan handed him hisLocal 814 membership card.22Gaughran claimed thatseveral employees were paged to the office on that dayalthough only Olsen was present when Vaughan gaveGaughran his membership card. Gaughran was paid on aweekly basis. On January 22, 1980, Gaughran receivedhis paycheck.23The paystub, which is dated January 25,1980, shows that the sum of $12 was deducted from hispay for dues to Local 814. In early February 1980,Gaughran was paged a third time over the public ad-dress system, along with others, and told to report to theoffice. During this meeting Vaughan handed him a re-ceipt for his payment of Local 814 dues.24Gaughransaid that Howard Olsen and several other employeeswere also paged on that day. Gaughran testified thatOlsen received his Local 814 dues receipt at the sametime he did in his presence.D. The Collective-Bargaining AgreementsBracco testified that sometime around January 11, 12,or 13, 1980, he contacted Joseph Eletto to advise himthat he had secured authorization cards from a majorityof his employees and therefore they should begin negoti-ations. At this point, Bracco claims he had about 135 au-thorization cards in a unit consisting of about 200 em-ployees. An examination of General Counsel's Exhibit 1919 Hin had worked with Gaughran at Nelson.2o G.C Exh. II11.sl G.C Exh. 12.22G C. Exh. 13.23G.C. Exh. 15.24 G.C. Exh. 14.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscloses that 109 of these cards were signed either onthe day the individuals actually started to work or on theday the individuals were hired. The remaining authoriza-tion cards were signed on the day after the employeesactually started to work.25On or about January 11Bracco, according to his testimony, had a meeting withEletto at Local 814's office where he gave Eletto about125 authorization cards for Local 814, told Eletto tocheck them, and provided him with desk space to do so.Later that day Eletto notified Bracco that he was satis-fied that the people from whom Bracco had securedcards were employed at the Liberty Park facility andthat Local 814 represented them. Negotiations thenbegan. Bracco, who was the only person to testify con-cerning the negotiations, did not claim to have spoken tothe Liberty Park employees concerning their desireseither before he began negotiations or at any time duringthe negotiations. Insofar as this record discloses Braccoconducted these negotiations without input from the em-ployees and approved the final offer without consultationwith the employees. Bracco claimed that the negotiationsextended over a 2-day period although he was hazy onthe details of the negotiations. A complete collective-bar-gaining agreement was executed at the Local 814 officeduring the week of January 12, 1980, according toBracco, although neither the original nor the correctedcopies of the collective-bargaining agreement contain thedate of execution .2Bracco testified that the standardLocal 814 contract does not contain the date of execu-tion on the face of it; rather, he relies on the day Local814 commences to collect dues to establish the day thecontract is signed. Within a few days of the execution ofthis document, Eletto called Bracco to advise him thatthere was a mistake in the rate for the packer-markerclassification. The rate as set forth was $4.50 per hourrather than $3.80 per hour as agreed to by the parties.27Bracco agreed with Eletto that an error had been madeand he thereafter sent an entirely new collective-bargain-ing agreement containing the corrected wage to Elettofor his signature. An examination of these two collective-bargaining agreements establishes that the opening para-graph in each states that the effective date of the con-tract was July 1979. The closing paragraphs in both doc-uments also state that the contract was to be effectivefrom the first day of July 1979 to June 30, 1982. Bracco,when questioned as to whether Eletto had called his at-tention to these serious errors, admitted that Eletto hadnot mentioned these mistakes to him. Bracco also appar-ently did not notice these errors. Bracco's explanationfor the July 1979 dates in both contracts is confusing. Hetestified, "Our secretary, when she drafted up the docu-'a These numbers were determined by examining G.C. Exh. 19 andLocal 814 Exhs. 3 and 4. Respondent and Local 814 take the positionthat the employee's date of employment commences either on the day theemployee completes a W-2 form, although actual work may not be start-ed until a few days thereafter or on the day the employee actually startsworking. There were 37 individuals who signed cards on the day theysigned their W-2 forms although they did not start work until a few daysthereafter. There were four employees who allegedly signed cards on theday they signed their W-2 forms although the exact date they signed theW-2 forms is not known.a6 G.C. Exhs. 9 and 10.s' G.C. Exh. 9.ments, put them in. We had our next increase, the secondincrease of this contract was July 1980 and she turnedaround therefore and assumed they're year to year andput July Ist of 79." It appears that Local 814's secretarysets the contract dates. It should be noted that the con-tract submitted as to the collective-bargaining agreementfor the Bayonne location also contains an effective dateof July 1979 both in the opening and the conclusionaryparagraphs.2sAll the contracts show pay increases effec-tive July 1, 1979, and July 1, 1980. A further'examinationof the three collective-bargaining agreements disclosesdifferences in the recognition clause. Thus the collective-bargaining agreement for the Bayonne location states thefollowing:"The Employer recognizes the Union as the exclu-sive bargaining agent of the employees of theabove-named Employer within the unit of warehou-semen, maintenance men, packers and markers;order checkers, platform loaders and receiving new,packing and mailing supervisors and dock supervi-sors."29The two collective-bargaining agreements which pur-portedly cover the Liberty Park location contain the fol-lowing language:The Employer recognizes the Union as the exclu-sive collective-bargaining agent of the employees ofthe above-named Employer, within the unit ofwarehousemen, maintenance men, packers andmarkers, order checkers, platform loaders, receivingmen, packing and mailing supervisors and dock su-pervisors, working in Liberty Park and Bayonne,New Jersey. [Emphasis supplied.]30It does not appear that either Eletto or Bracco noticedthat the two collective-bargaining agreements allegedlyfor Liberty Park also covered the Bayonne location orthat both referred to pay increases effective in July 1979.Both collective-bargaining agreements contain union se-curity, initiation fees, and dues-checkoff provisions.Gaughran testified that on January 14, 1980, he saw anannouncement on the bulletin board of Respondent'sLiberty Park facility which stated that there would be aLocal 814 meeting for each department, one half hourbefore the starting shift on January 16, 1980. Gaughranattended the meeting, which was held near the main en-trance in the Liberty Park facility. The meeting startedat or about 11:30 a.m. All of the approximately 24 ship-ping department employees were present. There weretwo Local 814 representatives present although Gaugh-ran could only identify Charles Agar. The Local 814representative distributed two leaflets, which were enti-tled "Welfare and Pension Benefits and Contract High-lights."l3 The employees and the Local 814 representa-s CG.C. Exh. 8.'a The employer named is R.J.E. Leasing Corp.3' It should be noted that the Employer listed on G.C. Exhits. 9 and 10is R.J.E. Leasing Corp. Funk testified, however, that after the LibertyPark facility began, and certainly by December 21, 1979, the correct des-ignation for the Liberty Park facility was R.J.F. G.C. Exhs. 21 and 22,Local 814 Exh. 1.s' G.C. Exits. 16 and 17.378 R. J. E. LEASING CORP.tive discussed the contract and the Local 814 representa-tive said the wage rate would be the one in effect and allother benefits would become effective in July 1980. Itdoes not appear from an examination of these documentsand Respondent's payroll that the employees were to re-ceive any immediate benefits. This record fails to estab-lish why the highlights of a collective-bargaining agree-ment negotiated in January 1980 for the Liberty Park fa-cility contains a section referring to a wage scale effec-tive July 1979.The evidence establishes that initiation fees were de-ducted for Local 814 from on or about December 17,1979, and dues were deducted from on or about January19, 1980.32E. AnalysisRespondent and Local 814 assert that the December14 document covering the Liberty Park facility was nota recognition agreement but was rather an agreement en-tered into to ensure that Bayonne employees, on tempo-rary assignment at Liberty Park, would be covered hythe Bayonne collective-bargaining agreement. I do notcredit this assertion. The document, on its face, unambi-guously states that Respondent recognizes Local 814 asthe collective-bargaining representative of its employeesat Liberty Park and it further states that this grant ofrecognition was based on an examination of the authori-zation cards submitted to Respondent by Local 814. Lan-guage identical to that contained in the December 14document is found in the document relating to the Bay-onne facility, which document both Respondent andLocal 814 concede is a recognition agreement.33 More-over, the December 14 document does not refer to theBaycnne facility or the fact that the Bayonne collective-bargaining agreement was to be applied to Bayonne em-ployees. It is improbable that Local 814 representatives,experienced as they are, would have drafted this type ofdocument if it was for the purpose testified to by Bracco.It is also impossible to believe that any employer wouldhave agreed to execute this document which purportedlyrelated to the Bayonne employees when it contains noreference to the Bayonne employees or the Bayonne col-lective- bargaining agreement. Bracco's contention that itrelated to the Bayonne employees is belied by the clearlanguage of the document. The Board has rejected parolevidence to change a document when the language con-tained in the document is clear and unambiguous.34TheBoard also has refused to accept parol evidence to estab-lish a modification of a written agreement.35 According-ly, I find that the document executed on December 14,1979, was meant by the parties to be and is a recognitionagreement covering the Liberty Park facility. In view oftheir position concerning the December 14 agreement,i.e., that it is not a recognition agreement, Respondentand Local 814 have not addressed the issue of the statusof Local 814 on December 14, 1979. Rather, they directs' G.C. Exh. 19.$' G.C. Exh. 7.4 Prestige Bedding Company. Inc, 212 NLRB 690, 700 (1974).so P.C Foods Inc.. db/la Price Crusher Food Warehouse, 249 NLRB433, 438 (1980); Schorr Stern Food Corp., 227 NLRB 1050, 1653-64(1977).attention to the status of Local 814 at the time of the ex-ecution of the collective-bargaining agreement, whichthey allege occurred sometime in January 1980. Thishowever begs the crucial issue, which is the status ofLocal 814 on December 14, 1979. The credible evidenceestablishes that by that day Respondent had hired fiveemployees for its Liberty Park facility and of these em-ployees only two had executed authorization cards forLocal 814 prior to the execution of the recognitionagreement on December 14, 1979. Clearly Local 814 hadnot gained an uncoerced majority status at the time rec-ognition was extended by Respondent. The authorizationcards secured by Local 814 for another location cannotbe used in support of Local 814's majority status at thislocation. A grant of recognition to a miniority union is aclear abridgement of the Section 7 rights of employeesand a violation of Section 8(a)(l) and (2) of the Act.36Moreover in the circumstances involved herein a viola-tion would have occurred at the time of the grant of rec-ognition on December 14, 1979, even assuming thatLocal 814 had in fact secured valid authorization cardsfrom all five employees. This is so because at that timeon December 14, 1979, the five employees were not sub-stantially representative of Respondent's anticipatedwork force and Respondent was not in its normal oper-ation. Thus, in the week following the execution of therecognition agreement Respondent's work force in-creased from 5 to 35 employees, in the week thereafter itescalated to 93 employees, and at the time of the allegedexecution of the collective-bargaining agreement, about amonth thereafter, the total complement of employeesnumbered in excess of 150 individuals. In addition to thisfact, the record reveals that at the time of the grant ofrecognition there were at most only two of the sevenclassifications set forth in the collective-bargaining agree-ment in existence. Moreover, there is no dispute that Re-spondent was not engaged in its normal operations at theLiberty Park facility on December 14, 1979. As noted,Funk testified that the five newly hired employees couldnot actually work at that location because there wassuch chaos. The entire area was being renovated to pro-vide the necessary work area for the anticipated growthin the work force. As stated in Cowles Communication,Inc. and Supsun Co., Inc., 170 NLRB 1596, 1611 (1968):Where an employer recognizes a union as the exclu-sive bargaining representative of its employees onthe basis of a majority demonstrated by cards or apetition, as here, such recognition is inappropriateand unlawful if it is granted before the employerhas recruited a work force that can be consideredsubstantially representative of his anticipated com-plement of employees.The Board has found that the vice, in such a prematuregrant of recognition, to be the employer's committingthe unhired great majority of the employees to a bargain-3s International Ladies' Garment Workers Uniqn AFL-CIO [Bernhard-Altmann Texas Corp.] v. .LR.B.. 366 U.S. 731, 738 (1961); SanfordHome for Adults, 253 NLRB 1132 (1981); Gold Standard Enterpries Inc.,et al., 249 NLRB 356, 361 (1980); Stro Security Service. Inc., 247 NLRB1266 (1980).379'. DECISIONS OF NATIONAL LABOR RELATIONS BOARDing representative in whose selection they have had nochoice.37The Board has held that such a grant of recog-nition at a time when the union did not represent a sub-stantially representative complement of the anticipatedwork force and when the company was not in normaloperations to be violative of Section 8(a)(1) and (2) ofthe Act.38The reliance by Respondent and Local 814 onthe holding in Hayes Coal Co., Inc., 197 NLRB 1162,1163 (1972), and Milton Kline and Jacob Kline a Co-Part-nership d/b/a Klein's Golden Manor, 214 NLRB 807(1972), is misplaced. In Hayes, contrary to the situationherein, the Board found that respondent met the test thatthe job or job classifications were substantially filled andthat the employer was in normal or substantially normaloperation. Moreover, the Board noted in Hayes, supra at1163 that even though the expectation of increasing wasrealized, "the record shows that the addition of a secondshift was caused and justified by economic factors whichoccurred subsequent to its recognition of the Union. Theuncertainty of those expectations was demonstratedwhen economic factors shifted so rapidly that Respond-ent was forced to cease operations by the year's end."And in Klein's, supra at 815 the finding was made thatthe employer had 18 employees when it commenced op-erations and they constituted in number 90 percent ofRespondent's entire staff of employees during the firstweek it was open for business, the same percentage ofRespondent's average number of employees (20) duringthe next 3 months of its operations, and about 65 percentof Respondent's average weekly complement (26) duringthe balance of the year.The factors present in Hayes and Klein's are notpresent herein. This Respondent was not relying on somefuture factor by virtue of which it expected to expand. Italready had secured the contract with Gimbel's and inimplementing that contract it was expanding. Further-more the five employees certainly did not represent 90percent of Respondent's work force even within a weekafter the start of operations andd certainly they did notrepresent 90 percent at the time of the alleged executionof the collective-bargaining agreement.Respondent and Local 814 contend however that evenif the recognition was granted prematurely such a grantshould not be considered a violation because the lack ofa union-security provision in the recognition agreementestablishes that the agreement was without coerciveeffect. This argument, however, does not find support inBoard law. The Board has found that the very existenceof a collective-bargaining agreement with a minorityunion, although not enforced, is sufficient to warrantfinding a violation because such a document can be as-serted as a bar to a representation petition filed by an-other labor organization.s3In the circumstances hereinst Lianco Container Corporation, 173 NLRB 1444, 1448 (1969).38 Price Crusher Food Warehouse, supra at 438 (1980); Baines ServiceSystems. Inc., 248 NLRB 563, 567 (1980); Crown Cork & Seal CompanyInc., 182 NLRB 657, 662 (1970); Donald Leasure, Jr.. Harold Leasure andCharles Bankasky d/b/a Leasure Coal Company, 182 NLRB 1011, 1013-14(1970).39 Margaret Anzalone, Inc., 242 NLRB 879, 887 (1979).involved it must be assumed that Respondent and Local814 did not engage in a meaningless act when they ex-ecuted the December 14 document. It is clear that if theneed arose the document would have been used to pre-vent another labor organization from legitimately repre-senting these employees. In this situation, I am not per-suaded that the recognition agreement is without coer-cive effect. Nor do I find Board or court support for theproposition that authorization cards secured from a ma-jority of the employees prior to the execution of the col-lective-bargaining agreement validate the earlier illegalrecognition. Assuming that valid authorization cardswere secured prior to the execution of the collective-bar-gaining agreement, this would not cure the earlier illegalconduct. To the contrary, the Supreme Court has foundthat the initial illegal act tainted all that followed and thefact that the Union might gain majority status prior tothe execution of the contract to be immaterial.40Thisopinion has been restated in a recent case. Thus in Hol-lander Home Fashion Corp., 255 NLRB 1098, 1102(1981), the following was stated:Because, as was found above, Respondent's rela-tionship with the Industrial Workers was illicit fromthe outset, its subsequent course of dealings withthe Union was tainted as well. Thus, the relativelyexpeditious execution of a contract which was ne-gotiated without any involvement of the employeesor assessment of their interests and needs merelyrepresented another phase in Respondent's strategyto superimpose a compliant union on its unwittingworkers.A very similar situation exists herein, there is no evi-dence that there was involvement by employees in thenegotiations nor is there evidence that there was an as-sessment of their needs. It is no response to say that em-ployee interest will not be served by finding a violationor by stating that only one employee filed the charge. Itis questionable whether employee interests are served byhaving a collective-bargaining agreement imposed onthem in which they have had no voice, and which ap-pears to have given them no benefits but obligated themto pay dues and initiation fees to Local 814. There canbe no question that the invalidity of the recognitionagreement taints the collective-bargaining agreement thatfollowed from it.4'Respondent and Local 814 did not address the issue ofLocal 814's minority status on December 14, 1979, basedon the lack of sufficient authorization cards from the fiveemployees hired for Liberty Park. The thrust of their ar-gument rather is directed toward the expansion issue andin support of that argument they cite The AnacondaCompany, 225 NLRB 953 (1976). Once again their reli-ance is misplaced. In the Anaconda case the union hadgained majority status in the then existing unit, albeit itwas in an expanding unit, prior to the grant of recogni-tion. Thus in that case the union had secured 9 valid au-40 International Ladies' Garment Workers Union v. N.LR.B., supra at738.o4 Gold Standard Enterprises, Inc., supra at 361; Margaret AnzaloneInc., supra at 887; Canteen Corporation, 202 NLRB 767, 769, 770 (1973).380 R. J. E. LEASING CORP.thorization cards from a possible 11 authorization cardsat the time the employer recognized the union. In the in-stant case, as stated above, the Union had secured onlytwo valid authorization cards at the time Respondent en-tered into the recognition agreement. The Board in theAnaconda case found that there was not a scintilla of evi-dence indicating restraint, favoritism, coercion, or inter-ference on the part of Respondent. Certainly this cannotbe said here when Respondent recognized the Union atthe point when it did not represent an uncoerced major-ity of the five employees hired for Liberty Park. More-over, in the Anaconda case the Board was faced with asituation involving an expansion in the unit which was tooccur over several years. The Board was concerned withthe lack of representation for several years for the em-ployees involved therein. In this case, the expansion tookplace within approximately 3 weeks after Respondentcommenced operations. There would be no lengthyperiod of time during which the employees would bewithout representation, the problem with which theBoard was concerned in the Anaconda case. Moreover, itdoes not appear that the third criteria set forth in theAnaconda case exists in this one. It is questionable wheth-er there was an arm's length bargaining, a fact whichwill be discussed hereafter.The General Counsel contends that the circumstancessurrounding the solicitation of Gaughran's authorizationcard by Funk together with the fact that the bulk of theauthorization cards were signed by employees either onthe day they actually commenced work, or the day theysigned their W-2 forms warrants the inference that Re-spondent aided I~ocal 814 by its supervisors solicitingsigned authorization cards from all prospective employ-ees in the preemployment interviews. Although these cir-cumstances do raise certain suspicions, these suspicionsare insufficient to warrant the inference sought by theGeneral Counsel. Nor do the cases cited by the GeneralCounsel support his proposition. In those cases there ex-isted significant factual differences. Thus in one case su-pervisors directly solicited several employees to sign au-thorization cards for the assisted union, while in anotherthe employer permitted group solicitation of employeesby union representatives in their presence and in a thirdcase the supervisors threatened employees with dis-charge if they refused to sign authorization cards for theassisted union. These factors do not exist in the instantcase. Rather, there is one situation involving direct evi-dence of Respondent's solicitation in a preemploymentinterview from which the General Counsel seeks to es-tablish that over 100 authorization cards were secured inthe same fashion because of the date on those cards. I amnot of the opinion that such a sweeping generalization iswarranted based on the above-cited factors.There remains for consideration the contention by theGeneral Counsel that the collective-bargaining agree-ment covering the Liberty Park facility was a prehireagreement.42Bracco testified that the collective-bargain-ing agreement for Liberty Park was arrived at after 2days of negotiations sometime in mid-January 1980. Not-withstanding this testimony both collective-bargaining42 G.C. Exh. 10agreements, allegedly drafted in January 1980, contain aneffective date of July 1979.43 I do not credit Bracco'stestimony that this was due either to a clerical mistake orto the fact that a standard contract was used and thedates were not corrected to reflect the date the contractactually was entered into by the parties. Both documentsnot only reflect an effective date of July 1979 but alsoprovide for pay increases effective July 1979. Bracco'sexplanation for this "error" is, to say the least, not con-vincing. Moreover both documents, which were draftedallegedly only for the Liberty Park facility, on their facestate that the unit includes all employees at both the Lib-erty Park facility and the Bayonne facility. This is inter-esting because an examination of the collective-bargain-ing agreement purportedly for the Bayonne facility doesnot refer to that facility at all.44Further it is difficult toaccept Bracco's explanation for the existence of the twodocuments for the Liberty Park facility. Bracco claimsthat the two complete contracts were drafted to makeone small correction concerning one pay scale. Assumingthat such occurred, which is highly unlikely, it meansthat both Joseph Eletto and Bracco had two opportuni-ties to notice the more blatant errors relating to the ef-fective date of the contract and the unit description andboth failed to notice these obvious mistakes I do notcredit Bracco's explanation for the existence of the twocontracts. Furthermore the documents drafted by Local814 to highlight for the employees at Liberty Park thebenefits they were to receive also state that a wage in-crease was effective July 1979. Why would a leafletdrafted for employees at a Liberty Park reflect a wageincrease effective 6 months before the facility came intobeing? Even if one were to accept Bracco's testimonyabout the dates in the contracts there is no rational ex-planation for this leaflet. In sum I do not credit that thecollective-bargaining agreement covering some 200 em-ployees was negotiated in less than 2 days without anyparticipation by the employees or without at least con-sultation with them prior to execution of that documentby the Union. Rather I find that the collective-bargainingagreement was negotiated prior to the existence of theLiberty Park facility and was thereafter applied to thatfacility in January 1980 when the facility became oper-ational. A prehire agreement has been permitted underlimited circumstances in the construction industry and insome situations involving accretion. Neither of these cir-cumstances exists herein. Nor is the argument by Re-spondent and Local 814 persuasive that if the prehireagreement was entered into in July 1979 the complaintmust be dismissed by reason of the bar of time since theexecution of the agreement occurred prior to the 10(b)period. The actual date the parties entered into the pre-hire agreement is not disclosed by the evidence in thisrecord. However, the record does disclose that the em-ployees first became aware that there was a collectivebargaining agreement in effect at the Liberty Park facili-ty in January 1980 which was within the 10(b) period.As stated in Crown Cork & Seal Company. Inc., 255NLRB 14, 22 (1981):'4 G.C. Exhs. 9 and 10." G.C. Exh. 8.381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board, with the agreement of reviewing UnitedStates courts of appeal, has held that the 6-monthlimitations period does not begin to run until theparty affected by unfair labor practices is on actualor constructive notice of the material events givingrise to a charge, thus effectively estopping a wrong-doer who has engaged in fraudulent concealment ofhis unlawful conduct from using such concealmentto permit a 10(b) defense.This is clearly the situation in the instant case, the em-ployees became aware of the illegal prehire agreement inJanuary 1980 when it was applied to them and thus 10(b)is not a defense to the illegal prehire agreement.46Based on all of the above, I conclude that Respondentunlawfully assisted and supported Local 814 and violatedSection 8(aX)(1) and (2) of the Act when it unlawfully ex-tended recognition to Local 814 at a time when Local814 did not represent an uncoerced majority of Respond-ent's employees and at a time when Respondent did notemploy a representative segment of its ultimate employeecomplement. I further conclude that Respondent ren-dered unlawful assistance and support to Local 814 andviolated Section 8(a)(l) and (2) of the Act by enteringinto a prehire agreement with it and maintaining saidagreement in force and effect, which agreement containsa union-security provision which requires membership asa condition of employment and which requires Respond-ent to deduct dues, initiation fees, and/or uniform assess-ments. Finally, I conclude that Respondent has renderedunlawful assistance and support to Local 814 by deduct-ing dues, initiation fees, and/or uniform assessments forLocal 814 and by soliciting employees to sign authoriza-tion cards for Local 814.iv. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend an order direct-ing it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.More particularly, having found that Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of their rights to freely select their own bar-gaining representative in that Respondent unlawfullysupported, assisted, and recognized Local 814, the OrderI shall recommend will require Respondent to cease pro-viding such unlawful support and assistance, and to with-draw and withhold all recognition from Local 814 unlessand until Local 814 shall have been certified by theBoard as the exclusive bargaining representative of Re-spondent's employees in question. The Order shall fur-ther direct Respondent to cease giving effect to the con-tract or agreement with Local 814, or to any renewal,modification, or extension of such agreement. However,nothing in this Order shall authorize or require the with-drawal or elimination of any wage increase or otherbenefits, terms, and conditions of employment whichmay have been established pursuant to such an agree-,' AMCAR Division. ACF Industries. Incorporated, 234 NLRB 1063(1978).ment. The Order shall also require Respondent to reim-burse all present and former employees for all initiationfees, dues, and other moneys which may have been ex-acted from them by, or on behalf of, Local 814 pursuantto the aforementioned collective bargaining agreementstogether with interest as prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 814 is a labor organization within the mean-ing of Section 2(5) of the Act.3. By recognizing as the exclusive bargaining repre-sentative of its employees and by executing a contractwith Local 814 covering such employees at a time whenLocal 814 did not represent an uncoerced majority ofsuch employees and when Respondent did not employ awork force which was substantially representative of itsanticipated complement of employees, by maintainingsuch contract in effect and by assisting Local 814 in ob-taining union authorization cards from its employees, Re-spondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(1) and (2) ofthe Act.4. By including in said contract provisions for unionsecurity, initiation fees, and dues deduction, Respondenthas violated Section 8(aX1) and (2) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.ORDER46The Respondent, R.J.E. Leasing Corp., Malverne,New York, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Assisting Local 814 by soliciting authorizationcards from its employees.(b) Recognizing and negotiating with Local 814 as theexclusive representative of its employees for the purposeof collective bargaining unless and until such labor orga-nization is certified by the Board as the exclusive repre-sentative of said employees pursuant to Section 9(c) ofthe Act.(c) Enforcing or giving effect to its collective-bargain-ing agreement with Local 814 or any extension, renewal,or modification thereof or any superseding agreement,provided, however, that nothing in this Order shall au-thorize or require the withdrawal or elimination of anywage increase or other benefits or terms and conditionsof employment which may have been established pursu-ant to such a contract."' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.382 R. J. E. LEASING CORP.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Withdraw and withhold all recognition from Local814 as the exclusive collective-bargaining representativeof its employees, unless and until said labor organizationhas been duly certified by the Board as the exclusive rep-resentative of such employees.(b) Reimburse all present and former employees for allinitiation fees, dues, assessments, or any other moneyswhich may have been paid in favor of Local 814.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of dues and anyother moneys to be repaid under the terms of this Order.(d) Post at its warehouse and office copies of the at-tached notice marked "Appendix."47Copies of saidnotice, on forms provided by the Regional Director forRegion 22, after being duly signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and shall be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.4' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United Stites Court of Appeals Enforcing anOrder of the National Labor Relations Board."383